Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2019

                                   No. 04-19-00448-CR

                             Ex parte John E. RODARTE, Sr.

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2003CR06651
                       Honorable Mary D. Roman, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on July 31, 2019.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court